EXPORT–IMPORT REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH BANNER AEROSPACE HOLDING COMPANY I, INC. D A C INTERNATIONAL, INC. MAPTECH AERODATA, LLC MATRIX AVIATION, INC. NASAM INCORPORATED PROFESSIONAL AIRCRAFT ACCESSORIES, INC. PROFESSIONAL AVIATION ASSOCIATES, INC. GCCUS, INC. (BORROWERS) June 20, 2008 TABLE OF CONTENTS Page I. DEFINITIONS. 1 1.1. Accounting Terms 1 1.2. General Terms 1 1.3. Uniform Commercial Code Terms 28 1.4. Certain Matters of Construction 29 II. ADVANCES, PAYMENTS. 30 2.1. Revolving Advances 30 2.2. Procedure for Revolving Advances Borrowing 32 2.3. Disbursement of Advance Proceeds 34 2.4. Reserved 34 2.5. Maximum Advances 34 2.6. Repayment of Advances 34 2.7. Repayment of Excess Advances 35 2.8. Statement of Account 35 2.9. Additional Payments 35 2.10. Manner of Borrowing and Payment 35 2.11. Mandatory Prepayments 37 2.12. Use of Proceeds 37 2.13. Defaulting Lender 38 2.14. ExIm Agreement Advances 39 III. INTEREST AND FEES. 39 3.1. Interest 39 3.2. Reserved 39 3.3. Annual ExIm Bank Fee 39 3.4. Collateral Evaluation Fee, Collateral Monitoring Fee and Appraisals 40 3.5. Computation of Interest and Fees 40 3.6. Maximum Charges 40 3.7. Increased Costs 40 3.8. Basis For Determining Interest Rate Inadequate or Unfair 41 3.9. Capital Adequacy 42 3.10. Gross Up for Taxes 42 3.11. Withholding Tax Exemption 43 IV. COLLATERAL:GENERAL TERMS 44 4.1. Security Interest in the Collateral 44 4.2. Perfection of Security Interest 44 4.3. Disposition of Collateral 44 4.4. Preservation of Collateral 44 4.5. Ownership of Collateral 45 4.6. Defense of Agent’s and Lenders’ Interests 45 4.7. Books and Records 46 4.8. Financial Disclosure 46 4.9. Compliance with Laws 46 4.10. Inspection of Premises 47 4.11. Insurance 47 4.12. Failure to Pay Insurance 48 4.13. Payment of Taxes 48 4.14. Payment of Leasehold Obligations 48 4.15. Receivables 48 4.16. Inventory 51 4.17. Maintenance of Equipment 51 4.18. Exculpation of Liability 51 4.19. Environmental Matters 51 4.20. Financing Statements 53 V. REPRESENTATIONS AND WARRANTIES. 53 5.1. Authority 53 5.2. Formation and Qualification 54 5.3. Survival of Representations and Warranties 54 5.4. Tax Returns 54 5.5. Financial Statements 55 5.6. Entity Names 55 5.7. O 55 5.8. Solvency; No Litigation, Violation, Indebtedness or Default 56 5.9. Patents, Trademarks, Copyrights and Licenses 57 5.10. Licenses and Permits 57 5.11. Default of Indebtedness 58 5.12. No Default 58 5.13. No Burdensome Restrictions 58 5.14. No Labor Disputes 58 5.15. Margin Regulations 58 5.16. Investment Company Act 58 5.17. Disclosure 58 5.18. Delivery of Subordinated Loan Documentation 59 5.19. Swaps 59 5.20. Conflicting Agreements 59 5.21. Application of Certain Laws and Regulations 59 5.22. Business and Property of Borrowers 59 5.23. Section 20 Subsidiaries 59 5.24. Anti-Terrorism Laws 59 5.25. Trading with the Enemy 60 5.26. Federal Securities Laws 60 5.27. Equity Interests: 60 5.28. General Intangibles 61 5.29. Suspensions and Debarment 61 5.30. Eligible Person 61 VI. AFFIRMATIVE COVENANTS. 61 6.1. Payment of Fees 61 6.2. Conduct of Business and Maintenance of Existence and Assets 61 6.3. Violations 62 6.4. Government Receivables 62 6.5. Fixed Charge Coverage Ratio 62 6.6. Execution of Supplemental Instruments 62 6.7. Payment of Indebtedness 62 6.8. Standards of Financial Statements 62 6.9. Federal Securities Laws 63 6.10. Post Closing Requirements 63 VII. NEGATIVE COVENANTS. 63 7.1. Merger, Consolidation, Acquisition and Sale of Assets 63 7.2. Creation of Liens 63 7.3. Guaranties 63 7.4. Investments 64 7.5. Loans 64 7.6. Capital Expenditures 64 7.7. Dividends / Distributions 64 7.8. Indebtedness 64 7.9. Nature of Business 64 7.10. Transactions with Affiliates 64 7.11. Leases 65 7.12. Subsidiaries 65 7.13. Fiscal Year and Accounting Changes 65 7.14. Pledge of Credit 65 7.15. Amendment of Articles of Incorporation, By-Laws, Certificate of Formation or Operating Agreement 65 7.16. Compliance with ERISA 65 7.17. Prepayment of Indebtedness 66 7.18. Anti-Terrorism Laws 66 7.19. Membership/Partnership Interests 66 7.20. Trading with the Enemy Act 66 7.21. Subordinated Indebtedness 66 7.22. Other Agreements 67 VIII. CONDITIONS PRECEDENT. 67 8.1. Conditions to Initial Advances 67 8.2. Conditions to Each Advance 70 IX. INFORMATION AS TO BORROWERS. 71 9.1. Disclosure of Material Matters 71 9.2. Schedules 71 9.3. Environmental Reports 71 9.4. Litigation 72 9.5. Material Occurrences 72 9.6. Government Receivables 72 9.7. Annual Financial Statements 72 9.8. Quarterly Financial Statements 73 9.9. Monthly Financial Statements 73 9.10. Other Reports 73 9.11. Additional Information 73 9.12. Projected Operating Budget 74 9.13. Variances From Operating Budget 74 9.14. Notice of Suits, Adverse Events 74 9.15. ERISA Notices and Requests 74 9.16. Additional Documents 75 X. EVENTS OF DEFAULT. 75 10.1. Nonpayment 75 10.2. Breach of Representation 75 10.3. Financial Information 75 10.4. Judicial Actions 75 10.5. Noncompliance 75 10.6. Judgments 76 10.7. Bankruptcy 76 10.8. Inability to Pay 76 10.9. Affiliate Bankruptcy 76 10.10. Material Adverse Effect 76 10.11. Lien Priority 76 10.12. Subordinated Loan Default 76 10.13. Cross Default 76 10.14. Breach of Guaranty 77 10.15. Change of Ownership 77 10.16. Invalidity 77 10.17. Licenses 77 10.18. Seizures 77 10.19. Pension Plans 77 10.20. ExIm Documents 78 XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. 78 11.1. Rights and Remedies 78 11.2. Agent’s Discretion 79 11.3. Setoff 79 11.4. Rights and Remedies not Exclusive 80 11.5. Allocation of Payments After Event of Default 80 XII. WAIVERS AND JUDICIAL PROCEEDINGS. 81 12.1. Waiver of Notice 81 12.2. Delay 81 12.3. Jury Waiver 81 XIII. EFFECTIVE DATE AND TERMINATION. 81 13.1. Term 81 13.2. Termination 82 XIV. REGARDING AGENT. 82 14.1. Appointment 82 14.2. Nature of Duties 82 14.3. Lack of Reliance on Agent and Resignation 83 14.4. Certain Rights of Agent 84 14.5. Reliance 84 14.6. Notice of Default 84 14.7. Indemnification 84 14.8. Agent in its Individual Capacity 84 14.9. Delivery of Documents 85 14.10. Borrowers’ Undertaking to Agent 85 14.11. No Reliance on Agent’s Buyer Identification Program 85 14.12. Other Agreements 85 XV. BORROWING AGENCY. 85 15.1. Borrowing Agency Provisions 86 15.2. Waiver of Subrogation 86 XVI. MISCELLANEOUS. 86 16.1. Governing Law 87 16.2. Entire Understanding 89 16.3. Successors and Assigns; Participations; New Lenders 91 16.4. Application of Payments 91 16.5. Indemnity 92 16.6. Notice 94 16.7. Survival 94 16.8. Severability 94 16.9. Expenses 94 16.10. Injunctive Relief 94 16.11. Consequential Damages 94 16.12. Captions 95 16.13. Counterparts; Facsimile Signatures 95 16.14. Construction 95 16.15. Confidentiality; Sharing Information 95 16.16. Publicity 95 16.17. Certifications From Banks and Participants; USA PATRIOT Act 96 16.18. Ex ImBank Documents 96 LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2Export Related Borrowing Base Certificate Exhibit 1.2ABorrower Agreement Exhibit 1.2CLoan Authorization Agreement Exhibit 1.2DEconomic Impact Certificate Exhibit 2.1(a)Export Import Revolving Credit Note Exhibit 5.5(a)Financial Projections Exhibit 8.1(k)Financial Condition Certificate Exhibit 16.3Commitment Transfer Supplement Schedules Schedule 1.2Permitted Encumbrances Schedule 4.5Equipment and Inventory Locations Schedule 4.15(h)Deposit and Investment Accounts Schedule 4.19Real Property Schedule 5.1Consents Schedule 5.2(a)States of Qualification and Good Standing Schedule 5.2(b)Subsidiaries Schedule 5.4Federal Tax Identification Number Schedule 5.6Prior Names Schedule 5.7Environmental Schedule 5.8(b)Litigation Schedule 5.8(d)Plans Schedule 5.9Intellectual Property, Source Code Escrow Agreements Schedule 5.10Licenses and Permits Schedule 5.14Labor Disputes Schedule 7.3Guarantees EXPORT-IMPORT REVOLVING CREDIT AND SECURITY AGREEMENT Revolving Credit and Security Agreement dated as of June 20, 2008 among Banner Aerospace Holding Company I, Inc., a corporation organized under the laws of the State of Delaware (“BAHCI”), D A C International, Inc., a corporation organized under the laws of the State of Texas (“DAC”), Maptech AeroData, LLC, a limited liability company formed under the laws of the State of Delaware (“Maptech”), Matrix Aviation, Inc., a corporation organized under the laws of the State of Kansas (“Matrix”), NASAM Incorporated, a corporation organized under the laws of the State of California (“NSM”), Professional Aircraft Accessories, Inc., a corporation organized under the laws of the State of Florida (“PAF”) and Professional Aviation Associates, Inc., a corporation organized under the laws of Georgia (“PAA”) GCCUS, Inc., a California corporation (“GCC”, together with BAHCI, DAC, Maptech,
